16884DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-7, 9-12, 14-16, 18-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-12, 14-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0122130 A1) in view of Piemonte et al. (US 2014/0232634 A1) and Allen et al. (US 2014/0337783).

For claim 1, Kim and Piemonte teach all the claimed subject matter. Kim discloses a system for interacting with video content, the system comprising: a touchscreen display configured to present the video content and receive user input during the presentation of the video content, the touchscreen display configured to generate touchscreen output signals indicating locations on the touchscreen display of user engagement with the touchscreen display; and one or more physical processors configured by machine-readable instructions to: determine a viewing window for the video content, the video content defining visual content viewable as a function of progress through the video content, the viewing window defining an extent of the visual content presented on the touchscreen display as the function of progress through the video content, a viewing direction defining a direction of view of the viewing window for the visual content, a viewing size defining a size of the extent of the visual content (see [0074], using gesture or arrow controls to change the viewpoint of a 360-degree image, see also Figs. 10A-B, rotating spherical object using arrows and gestures, and [0166], the user may move change or select the viewpoint of a sphere-type 360 degree image 100 such as through a touch, drag, gesture, etc.); 
However, Kim fails to disclose determine reception of an automatic movement input by the touchscreen display during the presentation of the video content based on user engagement with the touchscreen display during an input period, the automatic 
However, Kim and Piemonte are silent as to wherein the automatic movement input includes user engagement with the touchscreen display that includes a stretching gesture or a pinching gesture to center on an object captured within the video content, followed by a panning gesture to follow movement of the object within the video content during the input period and wherein the viewing direction of the viewing window automatically and continuously changing in the direction after the input period without additional user input includes the viewing window automatically following the object captured within the video content.
Allen et al. discloses wherein the automatic movement input includes user engagement with the touchscreen display that includes a stretching gesture or a pinching gesture to center on an object captured within the video content, followed by a panning gesture to follow movement of the object within the video content during the input period (see paragraphs 0040-0041, 0050-0051, 0062-0063, figs. 3-5; pinch gesture); and 
wherein the viewing direction of the viewing window automatically and continuously changing in the direction after the input period without additional user input includes the viewing window automatically following the object captured within the video content (see paragraphs 0062, 0064-0065, fig. 5; a new touch enters UI 501 at a location and with a velocity where the new touch appears to be a continuation of the original stroke).



For claim 2, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the video content includes spherical video content, the spherical video content defining the visual content viewable from a point of view as the function of progress through the spherical video content (see [0074], using gesture or arrow controls to change the viewpoint of a 360-degree image, see also Figs. 10A-B, rotating spherical object using arrows and gestures, and [0166], the user may move change or select the viewpoint of a sphere-type 360 degree image 100 such as through a touch, drag, gesture, etc.).

For claim 3, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the automatic movement input includes user engagement with the touchscreen display that moves along the touchscreen display from a point within the touchscreen display to an edge of the touchscreen display during the input period (see [0074], using gesture or arrow controls to change the viewpoint of a 360-degree image, see also Figs. 10A-B, rotating spherical object using arrows and gestures, and [0166], the user may move change or select the viewpoint of a sphere-type 360 degree image 100 such as through a touch, drag, gesture, etc.).

For claim 5, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the automatic movement input includes user engagement with the touchscreen display that includes moving a virtual joystick to an edge of the touchscreen display or a movement boundary of the virtual joystick during the input period (see [0074], using gesture or arrow controls to change the viewpoint of a 360-degree image, see also Figs. 10A-B, rotating spherical object using arrows and gestures, and [0166], the user may move change or select the viewpoint of a sphere-type 360 degree image 100 such as through a touch, drag, gesture, etc.).

For claim 6, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the automatic and continuous movement of the viewing window after the input period includes a linear movement based on the movement of the viewing window during the input period including the linear movement, 

For claim 7, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the automatic and continuous movement of the viewing window after the input period includes a non-linear movement based on the movement of the viewing window during the input period including the non-linear movement, the non-linear movement including a change in the viewing direction of the viewing window along a non-straight line (see [0066], 360 degree image may refer to having an angle of view that is controllable by 360 degrees through x/y axis, and [0074], using gesture or arrow controls to change the viewpoint of a 360-degree image, see also Figs. 10A-B, rotating spherical object using arrows and gestures, and [0166], the user may move change or select the viewpoint of a sphere-type 360 degree image 100 such as through a touch, drag, gesture, etc.).

For claim 9, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 1.  Kim discloses the one or more physical processors are further configured by the machine-readable instructions to: determine reception of a shifting 

For claim 10, claim 10 is met for the same reasons as claim 1.
For claim 11, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 2.
For claim 12, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 3.
For claim 14, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 5.
For claim 15, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 6.
For claim 16, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 7.
For claim 18, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 10.  Claim 11 is met for the same reasons as claim 9.
claim 19, Kim, Piemonte and Allen et al. teach is met for the same reasons as claims 1 and 9.
For claim 20, Kim, Piemonte and Allen et al. teach all the claimed subject matter, as set forth in claim 19.  Claim 19 is met for the same reasons as claim 3.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caskey et al. (U.S 2011/0090155) discloses pinch gesture sensed by a touchscreen in paragraph 0022 and continuous visual display in paragraph 0045.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 15, 2021.